UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:March 31, 2009 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-30430 INTERMOST CORPORATION (Exact name of registrant as specified in its charter) Wyoming 87-0418721 (State or other jurisdiction of (IRS Employer Identification Number) Incorporation or Organization) Suite 5204, Central Plaza, 18 Harbour Road, Wanchai, Hong Kong 000000 (Address of principal executive offices) (Zip Code) 852-2827-6898 (Registrant’s Telephone Number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X] No[] Check whether the issuer is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated Filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes[]No[X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:213,281,873 shares of common stock as of April 24, 2009. TABLE OF CONTENTS PART I. Financial Information Item 1. Financial Statements Condensed Consolidated Balance sheets (Unaudited) as of March 31, 2009 and June 30, 2008 2 Condensed Consolidated Statements of Operations (Unaudited) for the three months ended March 31, 2009 and March 31, 2008 3 Condensed Consolidated Statements of Operations (Unaudited) for the nine months ended March 31, 2009 and March 31, 2008 4 Condensed Consolidated Statements of Cash Flows (Unaudited) for the nine months March 31, 2009 and March 31, 2008 5 Notes to Condensed Consolidated Financial Statements for the nine months ended March 31, 2009 and March 31, 2008 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Risk Factors 19 Item 4. Controls and Procedures 23 PART II. Other Information Item 1. Legal Proceedings 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Submission of Matters to a Vote of Security Holders 24 Item 5. Other Information 24 Item 6. Exhibits 25 Signatures 26 1 ITEM 1.FINANCIAL STATEMENTS. INTERMOST CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS Mar 31, 2009 Jun 30, 2008 ASSETS USD USD Current Assets Cash and cash equivalents 352,965 640,200 Accounts receivable, net 843,077 3,949,653 Inventories 0 0 Deposits, prepayments and other receivables 735,928 1,318,880 Deposit of investment 0 0 Short-term loan 872,677 670,288 Short-term investment 0 0 Total current assets 2,804,647 6,579,021 Other Assets Restricted cash 0 313,732 Unlisted investment 941,749 937,363 Plant and equipment, net 135,584 74,568 Intangible assets, net 14,108 16,365 Investment in an associated company 1,265,686 1,258,742 TOTAL ASSETS 5,161,774 9,179,791 LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities Accounts payable 76,565 3,353,240 Accrued liabilities and other payable 196,911 759,353 Customer deposits 89,239 Advance from a shareholder 0 159,600 Advance from a related company 1,179,101 475,173 Business and other taxes payable 1,110 1,047 Total current liabilities 1,542,926 4,832,412 Minority interests 9,959 12,418 STOCKHOLDERS’ EQUITY Preferred stock, par value US$0.001 per share Authorized – 5,000,000 shares Issued and outstanding – None Common stock, par value US$0.001 per share Authorized – 5,000,000,000 shares Issued and outstanding – 213,281,873 shares 213,282 213,282 at Jun 30, 2008 and Mar 31, 2009 Treasury stock 0 0 Additional paid-in capital 24,843,131 24,843,131 Accumulated deficit (21,597,149 ) (20,846,563 ) Accumulated other comprehensive loss 149,625 125,111 3,608,889 4,334,961 TOTAL LIABILITIES, MINORITY INTERESTS AND STOCKHOLDERS’ EQUITY 5,161,774 9,179,791 The accompanying notes are an integral part of these condensed consolidated financial statements. 2 INTERMOST CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three months ended Mar 31 2009 2008 (restated) USD USD Net revenue 67 11,973 Cost of revenues (163 ) (7,914 ) Gross profit (96 ) 4,059 Costs and expenses: Selling, general and administrative expenses (249,544 ) (119,963 ) Impairment of goodwill 0 0 Exchange differences (337 ) 475 Amortization of intangible assets (1,925 ) (1,490 ) Total costs and expenses (251,806 ) (120,978 ) Loss from operations (251,902 ) (116,919 ) Interest income 425 (12,720 ) Loan interest income (127 ) 20,633 Investment income (loss) 0 274,210 Other income (loss), net 1,594 28,936 Loss before income taxes, minority interests and equity in earnings of associated companies (250,010 ) 194,140 Income taxes 0 0 Loss before minority interests and equity in earnings of associated companies (250,010 ) 194,140 Minority interests 0 1 Loss before equity in earnings of associated companies (250,010 ) 194,141 Equity in earnings of associated companies 0 0 Loss before extra-ordinary items (250,010 ) 194,141 Loss on closing a subsidiary company 751 0 Net loss (249,259 ) 194,141 Net loss per common share - basic and diluted (0.0012 ) 0.0009 Weighted average number of common shares outstanding – basic and diluted 218,281,873 206,399,923 3 INTERMOST CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Nine months ended Mar 31 2009 2008 (restated) USD USD Net revenue 864 24,016 Cost of revenues (2,431 ) (61,927 ) Gross profit (1,567 ) (37,911 ) Costs and expenses: Selling, general and administrative expenses (778,686 ) (469,482 ) Impairment of goodwill 0 0 Exchange differences 400 699 Amortization of intangible assets (5,074 ) (4,340 ) Total costs and expenses (783,360 ) (473,123 ) Loss from operations (784,927 ) (511,034 ) Interest income 5,402 23,420 Loan interest income 28,920 36,882 Investment income (loss) 0 274,210 Other income (loss), net (2,520 ) 32,226 Loss before income taxes, minority interests and equity in earnings of associated companies (753,125 ) (144,296 ) Income taxes 0 0 Loss before minority interests and equity in earnings of associated companies (753,125 ) (144,296 ) Minority interests 2,539 5 Loss before equity in earnings of associated companies (750,586 ) (144,291 ) Equity in earnings of associated companies 0 0 Loss before extra-ordinary items (750,586 ) (144,291 ) Loss on closing a subsidiary company 0 0 Net loss (750,586 ) (144,291 ) Net loss per common share - basic and diluted (0.0035 ) (0.001 ) Weighted average number of common shares outstanding – basic and diluted 218,281,873 212,238,809 4 INTERMOST CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine months ended Mar 31 2009 2008 (restated) USD USD Cash flows from operating activities Net loss (750,586 ) (144,291 ) Amortization of intangible assets 5,074 4,571 Depreciation 55,222 19,733 Minority interests (2,539 ) (5 ) Loss on disposal of fixed assets 5,935 0 Increase (decrease) in operating assets – Accounts receivables 3,142,619 600,476 Inventories 0 0 Deposits, prepayments and other receivables 499,136 123,908 Increase (decrease) in operating liabilities – Accounts payable (3,310,188 ) (574,830 ) Accrued liabilities (159,842 ) 382,128 Customer deposits 4,248 (8,400 ) Deferred revenue 636 (9,277 ) Business taxes and government surcharges payable (28 ) 601 Net cash generated from/(used in) operating activities (510,313 ) 394,614 Cash flows from investing activities Acquisition of plant and equipment (122,039 ) 0 Increase (decrease) in short term loan (199,597 ) 0 Net cash used in investing activities (321,636 ) 0 Cash flows from financing activities Loan from a related company 133,921 110,949 Restricted cash 316,900 0 Net cash (used in)/generated from financing activities 450,821 110,949 Cash and cash equivalents Net increase (decrease) (381,128 ) 505,563 Accumulated other comprehensive loss 93,893 55,479 Balance at beginning of period 640,200 530,468 Balance at end of period 352,965 1,091,510 Supplemental cash flow information: Cash paid for interest 0 0 Cash paid for income taxes 0 0 Non-cash investing and financing activities: Receivable from issuance of common stock 0 0 Issuance of reserved common stock 0 0 Issuance of common stock for service 0 0 Acquisition of associated companies 0 0 Acquisition of subsidiaries: Non-cash assets required 0 0 Liabilities assumed in acquisition 0 0 Issuance of common stock for service 0 0 5 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NINE MONTHS ENDED MAR 31, 2 1.ORGANIZATION AND BASIS OF PRESENTATION The condensed consolidated financial statements include the accounts of the Intermost Corporation (the "Company") and its majority-owned subsidiaries, of which the Company has the ability to exercise control and direct operations and the minority interests do not possess participatory rights. All material intercompany balances and transactions have been eliminated on consolidation. The condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America. The condensed consolidated financial statements are unaudited, but in the opinion of management of the Company, contain all adjustments, which include normal recurring adjustments, necessary to present fairly the financial position at March 31, 2009, the results of operations for the nine months ended March 31, 2009 and 2008, and the cash flows for the nine months ended March 31, 2009 and 2008. The balance sheet as of June 30, 2008 is derived from the Company’s audited financial statements included in the Company’s Annual Report on Form 10-K for the fiscal year ended June 30, 2008. Certain information and footnote disclosures normally included in financial statements that have been prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission, although management of the Company believes that the disclosures contained in these financial statements are adequate to make the information presented therein not misleading. For further information, refer to the financial statements and the notes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended June 30, 2008, as filed with the Securities and Exchange Commission. The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. The results of operations for the nine months ended March 31, 2009 are not necessarily indicative of the results of operations to be expected for the full fiscal year ending June 30, 2009. 2.NET INCOME (LOSS) PER COMMON SHARE Statement of Financial Accounting Standards No. 128, “Earnings per Share,” requires presentation of basic earnings per share (“Basic EPS”) and diluted earnings per share (“Diluted EPS”). Basic earnings (loss) per share is computed by dividing earnings (loss) available to common stockholders by the weighted average number of common shares outstanding (including shares reserved for issuance) during the period. Diluted earnings per share gives effect to all dilutive potential common shares outstanding during the period. The Company did not have any potentially dilutive securities outstanding during the nine months ended March 31, 2009 and 2008. Accordingly, basic and diluted earnings per share are the same for all periods presented. 3.FOREIGN CURRENCY TRANSLATION The Company maintains its books and records in Renminbi (“Rmb”), the currency of the People’s Republic of China (the “PRC”). The Rmb is the Company's functional currency, as the Company's business activities are located in the PRC and denominated in Rmb. Translation of amounts into United States dollars ("US$") has been made at the rate of Rmb6.8469 to US$1.00. The translation of the financial statements of subsidiaries whose functional currencies are other than Rmb into Rmb is performed for balance sheet accounts using closing exchange rates in effect at the balance sheet date and for revenue and expense accounts using an average exchange rate during each reporting period. The gains or losses resulting from translation are included in stockholders' equity separately as accumulated other comprehensive loss. 6 Transactions in currencies other than functional currencies during the period are translated into the respective functional currencies at the applicable rates of exchange prevailing at the time of the transactions. Monetary assets and liabilities denominated in currencies other than functional currencies are translated into the respective functional currencies at the applicable rates of exchange in effect at the balance sheet date. Exchange gains and losses are included in the statement of operations. On July 21, 2005, Rmb was revalued from Rmb8.28 to Rmb8.11 for US$1 following the removal of the peg to the US dollar and pressure for the United States. The Rmb continuously appreciated to Rmb6.8718 for US$1 at June 30, 2008. And the Rmb further appreciated to Rmb6.8341 for US$1 at this quarter ended March 31, 2009. The Rmb is not readily convertible into US$ or other foreign currencies. Translation of amounts from Rmb into US$ is for the convenience of readers. No representation is made that the Rmb amounts could have been, or could be, converted into US$ at that rate or at any other rate. For the purposes of financial statements presentation, the United States dollars equivalents of the all numbers are translated at the rate of USD$1 to Rmb6.8341. 4.STOCK-BASED COMPENSATION The Company may periodically issue shares of common stock for services rendered or for financing costs. The Company may also periodically issue shares of common stock in conjunction with the acquisition of all or a portion of the equity interest in a business. The shares of common stock vest immediately on issuance and are not subject to any redemption rights. The value of the shares of common stock issued for accounting purposes is based on the market price of the shares at the date of the transaction or on the fair value of the services rendered or net assets acquired, whichever is more determinable, based on the specific facts and circumstances of each transaction.
